DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected because it recites limitations “a single player anti-friction coating applied directly onto the metallic core” and “a surface treatment layer provide between the metallic core and the anti-friction coating”. The limitations are vague and indefinite because how can the treatment layer can be in between since the coating applied directly on to the core.
Claim 14 is rejected because it recites limitations “spraying a metallic core of the ring traveler directly with a single layer anti-friction coating” and “provide a surface treatment between the metallic core and the anti-friction coating”. The limitations are vague and indefinite because how can the treatment layer can be in between since the coating applied directly on to the core.
Any remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Craig et al. (2017/0260656) in view of Kanai (4,677,817).
Regarding claim 9, Craig teaches a ring traveler for ring spinning machines or ring twisting machines, comprising: 
a metallic core (fig 3B, member 11, para 0013), the metallic core coated at least partially with a single layer anti-friction coating applied directly onto the metallic core and comprising a base polymer (fig 3B, member 16, para 0043) and a solid lubricant (fig 3B, member 13, para 0043); 

Craig does not teach a surface treatment layer provided between the metallic core and the anti-friction coating, wherein the surface treatment layer is one of a hardened or tempered surface of the metallic core.  
Kanai teaches a ring traveler comprising a surface treatment layer provided between the metallic core and the anti-friction coating, wherein the surface treatment layer is one of a hardened or tempered surface of the metallic core (fig 1, member 1, col. 2, lines 40-53, col. 3, lines 23-25, and col. 4, lines 3-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the structure of Craig by hardening or tempering a surface of the metallic core, as taught by Kanai, as the structure is well-known in the art to improve the long-live use of the ring.
Regarding claim 10, the modified ring Craig-Kanai discloses the anti-friction coating has a layer thickness of 0.5µm to 10µm (Craig, para 0043).  
Regarding claim 11, the modified ring Craig-Kanai discloses the solid lubricant is selected from the group consisting of organic or inorganic solid lubricants, polymeric solid lubricants, polyfluorinated compounds, graphite, metal sulfides (Craig, para 0043), calcium phosphates, silicates and layered silicates.  
Regarding claim 13,
Claim 12 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Craig et al. (2017/0260656) and Kanai (4,677,817), as applied to claim 9 above, and further in view of WO (2015/090597) (herein after WO).
Regarding claim 12, the modified ring Craig-Kanai teaches all of the limitations except the anti-friction coating further comprises metal-containing nanoparticles.  
WO teaches an antifriction coating material comprises metal-containing nano particles (page 8, lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified structure Seiki-Craig by adding metal-containing nano particles to anti-friction coating, as taught by WO, in order to provide extremely smooth surface due to the nano particles; therefore increasing antifriction.
Claim 14 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Craig et al. (2017/0260656) in view of Kanai (4,677,817) and WO (2015/090597) (herein after WO).
Regarding claim 14, Craig teaches method for coating ring travelers for ring spinning or ring twisting machines, comprising: 
Spraying (para 0042) a metallic core (fig 3B, member 11, para 0013) of the ring traveler directly with a single layer anti-friction coating comprising a solid lubricant (fig 3B, member 13, para 0043) and a 2base polymer (fig 3B, member 16, para 0043) selected from the group consisting of polyamides (para 0041), polyimides, and polyamide/imides.

Kanai teaches a ring traveler providing a surface treatment between the metallic core and the anti-friction coating, wherein the surface treatment is one of a hardened or tempered surface of the metallic core (fig 1, member 1, col. 2, lines 40-53, col. 3, lines 23-25, and col. 4, lines 3-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the structure of Craig by hardening or tempering a surface of the metallic core, as taught by Kanai, as the structure is well-known in the art to improve the long-live use of the ring.
While the modified method Craig-Kanai does not teach the spray method comprises a drum spray method.  WO teach a drum spray method (page 3, para 0011).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Craig by using a drum spray method, as taught by WO, because the WO document teaches that it is well known to apply similar coatings using a drum spray method.  One of ordinary skill in the art would appreciate this and know to use the method as detailed
Response to Arguments

Applicant's arguments, date 08-30-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the amended limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAUN R HURLEY/Primary Examiner, Art Unit 3732